DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention I, Species A, in the reply filed on April 21, 2022 is acknowledged.
Claim Objections
Claim 14 is objected to because an “is” is missing in the phrase “(a) detecting whether a current is flowing” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jankowski (US 2014/0301003).
With respect to claim 1, Jankowski discloses a safety shutdown apparatus (fig 5; par 48-62) with self-driven control coupled to a power-supplying path between a power supply apparatus (26n) and a load (connected to 18a-b), the safety shutdown apparatus comprising: 
a detection unit (58; par 59, 61) coupled to the power-supplying path, and configured to generate a current confirmation signal according to a current flowing through the power-supplying path, 
a controllable switch (42) coupled between a positive node and a negative node of the power-supplying path, and configured to provide a short-circuit path passing through the positive node, the controllable switch, and the negative node, and 
a drive circuit (46) coupled to the detection unit (see line between 58 and 46), the power-supplying path (via 48), and the controllable switch (via 43, and configured to receive an output voltage provided from the power supply apparatus to turn on the controllable switch (par 55, 59) and configured to turn off the controllable switch according to the current confirmation signal (par 61).  
Jankowski discloses that the controller uses detects current to determine when to move switch 42 between open and closed states.  
With respect to claim 11, Jankowski discloses a path switch (44) coupled to the power-supplying path, and configured to connect or disconnect the power supply apparatus with the load.  
With respect to claim 14, Jankowski discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jankowski in view of Tang (US 2014/0192564).
With respect to claim 2, Jankowski discloses the controllable switch is configured to disconnect the short-circuit path according to a signal (from the detection unit) that indicates the presences of current and to connect the short-circuit path according to a signal that indicates the absence of current (see par 61).  Jankowski does not expressly disclose the components and internal logic of the drive circuit as recited in claim 2.
Tang discloses a controllable switch (fig 10, item 311a; par 68-71) and its drive circuit (within 3b), the wherein the drive circuit comprises: 
a first switch (343) coupled to a detection unit (341/342, presents a voltage feedback at n), and 
a regulation circuit (32 and 35) coupled to the first switch and the controllable switch, and configured to generate a first voltage according to the first switch which is turned on and generate a second voltage according to the first switch which is turned off (the on/off state of the BJT 343 determines if the Zener diode 35 is active in the circuit or is short-circuited; this creates one of two different voltages to be applied to the gate of 311a), 
wherein the controllable switch is configured to disconnect the short-circuit path according to the first voltage and connect the short-circuit path according to the second voltage (the state of 343 is binary and determines one of two voltages present at the gate of 311a, either turning it on or off).  
When combined, the Tang first switch will be for being turned on according to the (Jankowski) current confirmation signal, and being turned off by a no-load signal provided by the detection unit when the current is not detected by the detection unit (Jankowski par 61).
Jankowski discloses the claimed logic – that detecting no current causes the controllable switch to enter into a short-circuit state (i.e. it is closed).  When Jankowski is modified by Tang to include specific drive circuit components, the logic remains as Jankowski intended.  A detection of no current would result in the proper signal being sent to the Tang first switch (343) to cause the appropriate voltage to appear at the MOSEFT gate (Tang 311a) to turn the switch on (which is equivalent to energizing Jankowski’s relay 42 to close it).
Jankowski and Tang are analogous because they are from the same field of endeavor, namely controllable switches with drive circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jankowski to add the drive circuit, as taught by Tang.  The motivation for doing so would have been to ensure the controllable switch changes between its two states when required.  Drive circuits are known in the art; they ensure that a switch is giving the proper voltage potential to completely change states.  Modifying Jankowski with Tang’s drive circuit provides this binary driving voltage that ensures the controllable switch is either open or closed when needed.
The Tang biasing voltage (which is applied to the gate of 311a) could instead be applied to Jankowski’s relay winding.  Alternatively, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jankowski to replace its relay (42) with a MOSFET, as taught by Tang.  The motivation for doing so would have been the simple substitution of one known device (switch) for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 3, Tang discloses the regulation circuit comprises: 
a first resistor (32) having a first end (left) and a second end (right), and 
a regulation unit (35) having a first end (cathode) and a second end (anode), 
the first end of the regulation unit coupled to the first end of the first resistor, the first switch, and the controllable switch (shown in fig 10),4880-4633-9357, v. 1Application No. 17/166,260 Attorney Docket No. 5626/0491PUS2 Response to Office Action dated 25 Feb 2022 
Page 3 of 6wherein the second end of the first resistor is coupled to the positive node (the right side of 32 is connected to a positive voltage potential; when combined with Jankowski, this will become the voltage of 36a), and the second end of the regulation unit (its anode) is coupled to the negative node (see Tang fig 10).  
With respect to claims 15-16, Jankowski and Tang combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 2.  
With respect to claim 17, Jankowski and Tang combine to disclose the method steps of:  
turning on a second switch (42) coupled to the power-supplying path according to the first voltage (Jankowski par 61), and 
turning off the second switch according to the second voltage (Jankowski par 61).
Jankowski discloses the proper logic of operating the controllable switch, and Jankowski is modified by Tang to use the BJT driver with the first/second voltages.  Jankowski discloses the second switch (42) is controlled to be in the opposite state as the controllable switch (44).  Thus, the references combine to teach the logic of controlling the second switch as well.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jankowski in view of Slavov (US 2013/0106469).
Jankowski discloses a current sensor (58), but does not expressly disclose how it is constructed.  Slavov (par 68) teaches that known types of current sensors include a Hall sensor (claim 7), a current transformer (claim 8) and a sense resistor with a comparator (claim 9).  These are known types of current sensors.
Jankowski and Slavov are analogous because they are from the same field of endeavor, namely current sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jankowski’s current sensor to be any one of the types taught by Slavov.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Id.
Regarding claim 7, within the combination, it would have been obvious to one skilled in the art to connect a power input terminal of the Slavov Hall sensor to the Jankowski controllable switch.  The motivation for doing so would have been to apply the sensed output to the device that needs to be controlled.
Regarding claim 9, Slavov discloses a “differential amplifier”.  This is the same as the claimed “comparison circuit”.  The skilled artisan would understand that Slavov’s amplifier is connected in the same manner (the current through the resistor is actually detected by comparing the voltages on either side with the amplifier/comparator).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836